Citation Nr: 0721787	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  02-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of venous 
angioma in the left hemisphere, to include an upper motor 
neuron lesion.  

2.  Entitlement to service connection for a conversion 
disorder, claimed as nervous condition, headaches and sleep 
problems.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1993.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  A venous angioma pre-existed service and did not undergo 
an increase in severity during service.  

2.  The medical evidence of record fails to establish that 
the veteran has any residuals of venous angioma in the left 
hemisphere.  

3.  The medical evidence of record fails to establish that 
the veteran has any overt psychopathology.  

4.  The veteran does not have bilateral hearing loss that is 
related to her active military service.

5.  There is no medical evidence of record to establish that 
the veteran has tinnitus.

6.  Refractive error is not a disability for VA compensation 
purposes.  

7.  There is no medical evidence of record establishing a 
link between diagnosed "residual aspic visual field masses, 
superior nasal right," and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
venous angioma in the left hemisphere, to include an upper 
motor neuron lesion, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for a conversion 
disorder, claimed as nervous condition, headaches and sleep 
problems, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  The criteria for service connection for a bilateral eye 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  The application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that she was injured during basic 
training while doing hand-to-hand combat exercises.  More 
specifically, she asserts that she was brought down on her 
head and neck and was unconscious.  When she awoke, she had 
no feeling in her right side down to her waist.  See December 
2000 statement in support of claim.  The veteran denies 
having a conversion disorder, but contends that she has a 
nervous condition, headaches and problems sleeping as a 
result of service.  She also asserts that she has a bilateral 
eye condition, which was noted at the time of her separation 
in that she was given a profile of E2, and which was noted to 
have affected her ability to see color.  See March 2002 VA 
Form 21-4138.  

The veteran's service medical and clinical records are devoid 
of reference to the injury that allegedly occurred during 
basic training.  Rather, it appears that the veteran was 
hospitalized during service with complaints of progressive 
right sided paralysis and sensory loss, to include decreased 
visual acuity and blurred/tunnel vision, as well as 
headaches.  On several occasions, the veteran reported that 
she had noted these symptoms just prior to reporting for 
basic training; no mention was made of the injury allegedly 
sustained during training.  See e.g., medical records dated 
September 18, 1992, October 22, 1992, November 4, 1992.  

The veteran was admitted to the Dwight David Eisenhower Army 
Medical Center (DDEAMC) on September 2, 1992 with an 
admission diagnosis of right upper extremity paralysis, right 
facial paralysis, and right hemisensory loss.  She 
participated in individual, group, milieu and occupational 
therapy in an effort to determine the etiology of the 
paralysis.  There was no evidence of mood disturbance, 
neurovegetative symptoms or psychosis and she was able to 
progress through the status system adequately.  Resolution of 
the veteran's physical symptoms was negligible with 
conventional psychotherapy and ward milieu treatments.  
Hypnotism was utilized three times, but the veteran was very 
resistant and minimal results were obtained.  She underwent 
Amytal interviews on two occasions with significant 
resolution of her symptoms after the interviews; she 
continued physical therapy, self hypnotic work, and 
individual therapy with some progressive resolution in her 
symptoms throughout her hospitalization.  The Amytal 
interviews supported the diagnosis of conversion disorder 
with the underlying conflict revolving around the divorce of 
her parents and her separation from her family.  See medical 
record report dated February 1993.  

An Axis I diagnosis of conversion disorder was made.  It was 
noted that the disorder was manifested by a loss of right 
upper extremity function in a pattern that suggests a 
physical disorder.  The psychological factors were judged to 
be illogically related to the symptoms with a temporal 
relationship between the psychosocial stressor and the 
psychological conflict and an exacerbation of her symptoms.  
It was not felt that the veteran was consciously producing 
the symptoms, which were not culturally sanctioned and were 
not consistent with neurologic findings to date.  It was 
determined that this condition existed prior to service and 
was not exacerbated by service.  An Axis II diagnosis of 
chronic, mild, dependent personality traits was made; it was 
also noted that incidental findings during the veteran's 
hospitalization included a left parietal venous angioma and a 
left medullary cistern cyst.  The veteran was found unfit for 
service inasmuch as her condition should have precluded her 
entry on active duty.  See id.  

The post-service medical evidence includes an August 1999 
initial office consultation with Dr. Boone.  The veteran 
reported that she had been hit in the neck and head on the 
left side and lost consciousness, waking up with some 
numbness.  A CT scan of the brain showed left occipital 
lesion and an MRI showed findings compatible with a left 
venous angioma.  The veteran also complained of headaches, 
which were found to be related to her hypertension.  Dr. 
Boone's impression was history of head injury with subsequent 
finding of left parietal lobe venous angioma with clinical 
findings of weakness, spasticity, increased toe and absent 
sensation in the right upper extremity.  Dr. Boone pondered 
whether the veteran may have had some type of intracranial 
event around the time of the head injury that was not found 
on the MRI and opined that she could have an area of 
encephalomalacia around that area.  See record from Decatur 
Neurology.  Additional post-service medical and lay evidence 
indicates that prior to her entry into service, the veteran 
had normal neurological functioning, strength, tone, and 
reflexes, and that only after her time in service was any 
numbness and paralysis noted on the right side of her face, 
right hand and right arm.  See November 2000 letter from Dr. 
M. Boone; lay statements received February 2003.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in May 2002, at which time the examiner 
noted that she should have been scheduled for a neurological 
evaluation.  The veteran reported the alleged in-service 
injury and the subsequent numbness and loss of function of 
the entire right side of her body.  She indicated that since 
that time, she has regained function of her right leg but not 
of her right arm, which is 100 percent nonfunctional.  
Physical examination revealed flaccid paralysis of the right 
arm with cortical thumbing of the right thumb, with no 
sensation of the right arm below the shoulder and increased 
deep tendon reflexes in the right arm and leg.  The veteran 
was diagnosed with upper motor neuron lesion, probably due to 
preexistent left parietal venous angioma that bled into the 
right motor cortex with residual total paralysis of her right 
arm due to the head injury while in the military.  

Due to the absence of records corroborating the veteran's 
account of a head injury during basic training, and in light 
of the in-service clinical and medical records indicating 
that she was suffering from facial and finger numbness prior 
to entering service, and the diagnosis rendered during the 
May 2002 VA C&P joints examination, the Board sought the 
opinion of a specialist.  More specifically, the specialist 
was asked whether the venous angioma pre-existed service and, 
if so, whether it underwent an increase in severity during 
service.  The examiner was also asked to note whether the 
veteran had any current residuals of the venous angioma.  See 
January 2007 letter referring case to medical expert.  

The requested opinion was provided by Dr. Spanbauer at the VA 
Medical Center in Louisville, Kentucky in April 2007.  After 
conducting a thorough review of the veteran's medical 
records, Dr. Spanbauer reported that the venous angioma most 
likely pre-existed service.  He indicated that venous 
angiomas are congenital anatomical malformations, and this 
anatomical malformation had most likely been present for a 
number of years and was most likely an incidental finding 
that was detected upon MRI scanning.  Dr. Spanbauer further 
opined that it was unlikely the venous angioma underwent an 
increase in severity as distinguished from a temporary flare-
up during service, as there is no clinical evidence noted in 
the diagnostic studies to suggest this.  There was no 
evidence to suggest the angioma ruptured or bled, diagnostic 
studies such as brain stem auditory evoked potentials were 
abnormal, and other diagnostic studies and clinical testing 
does not suggest that the angioma is the cause of the current 
physical findings.  Dr. Spanbauer went on to indicate that 
the veteran has multiple diagnoses of conversion disorder as 
the cause of the upper extremity deficit and that given that 
there is no clinical evidence of mass effect from the angioma 
or hemorrhage or rupture of the angioma, it seems unlikely 
that the angioma is the cause of neurological deficits.  For 
that reason, it was also unlikely that there are any current 
residuals of the venous angioma.  

Based on the opinion provided by Dr. Spanbauer, the Board 
finds that service connection for residuals of venous angioma 
in the left hemisphere, to include an upper motor neuron 
lesion, is not warranted.  As an initial matter, the 
veteran's venous angioma was found to be a congenital defect 
that pre-existed service and did not undergo an increase in 
severity during service.  Moreover, Dr. Spanbauer opined that 
there were no residuals of the venous angioma, as diagnostic 
studies and clinical testing did not suggest that the angioma 
was the cause of any current physical problems.  In the 
absence of evidence that the veteran has any current 
residuals of the venous angioma that pre-existed service and 
did not increase in severity during service, service 
connection must be denied.  See 38 C.F.R. § 3.303.  

The evidence of record also does not support a grant of 
service connection for conversion disorder, claimed as 
nervous condition, headaches and sleep problems, or a 
bilateral eye disability.  The Board acknowledges that the 
veteran was diagnosed with conversion disorder during service 
and exhibited sensory loss, to include decreased visual 
acuity and blurred/tunnel vision, in conjunction with 
paralysis of her right side.  The post-service evidence, 
however, does not indicate that the veteran has any 
psychological disability.  See June 2002 VA C&P mental 
disorders examination report (veteran denied any mental 
illness and psychotic symptoms; examiner determined that 
veteran did not exhibit any overt psychopathology).  In the 
absence of a diagnosis of conversion disorder or any other 
psychological disability, service connection must be denied.  
See 38 C.F.R. § 3.303.  

The post-service evidence also does not indicate that the 
veteran has any compensable bilateral eye disability.  During 
a May 2002 VA C&P eye examination, the veteran reported the 
in-service training accident with subsequent stroke and right 
residual paralysis and blurring of the right eye.  She denied 
any other history of injury or surgery to her eyes.  Testing 
of the visual acuity of the bilateral eyes revealed near and 
far corrected acuity of 20/20, near uncorrected acuity of 
20/25, and far uncorrected acuity of 20/400.  It was noted 
that the veteran corrected with myopic correction and that no 
diplopia was present.  Visual fields were attached and showed 
only static misses in the right superior nasal field not 
affecting central vision.  Interocular tension was 10 on the 
right and 11 on the left.  The examiner reported that after 
dilation, funduscopic examination showed no corresponding 
retinal problems which would match to the static misses in 
the visual field.  The veteran was diagnosed with "history 
of cerebrovascular accident with residual aspic visual field 
masses, superior nasal right," and refractive error.  
Refractive error of the eye is not a disease or injury for 
which the veteran can receive compensation.  38 C.F.R. 
§ 3.303(c) (2006).  In addition to the fact that the 
veteran's service medical records do not corroborate her 
account of the alleged basic training accident, there is also 
no evidence to corroborate the veteran's claim that she 
suffered a stroke after the alleged accident so as to find 
that the diagnosed "residual aspic visual field masses, 
superior nasal right," is related to service.  For these 
reasons, service connection for a bilateral eye disability 
must be denied.  

The veteran also contends that she has hearing loss and 
tinnitus as a result of service.  See March 2002 VA Form 21-
4138.  Her service medical records are devoid of reference to 
complaint of, or treatment for, tinnitus.  During a Medical 
Evaluation Board/Physical Evaluation Board, the veteran 
complained of hearing loss; audiometric testing revealed 
hearing loss per VA standards in the right ear (55 db at 500 
Hz; 60 db at 1000 Hz; 65 db at 2000 Hz; 70 db at 3000 Hz; 80 
db at 4000 Hz).  See September 1992 reports of medical 
history and examination.  

The veteran underwent a VA C&P audio examination in June 
2002, at which time she reported that she had noticed a 
slight decrease in her right ear's hearing during service.  
The veteran's chief complaint was not being able to hear as 
well as she did before, with the greatest difficulty being in 
the presence of background noise.  She indicated that she 
wore ear protection any time she was around loud noises in 
service and did not indicate any other history of noise 
exposure.  The veteran also complained of unilateral tinnitus 
in the right ear, which occurs at least one to two times per 
day.  She indicated that it has worsened over the past two 
years.  

On authorized audiological evaluation, the veteran did not 
exhibit hearing loss per VA standards (right ear: 15 db at 
500, 1000 and 2000 Hz; 5 db at 3000 Hz; 10 db at 4000 Hz; 
left ear: 10 db at 500, 2000, 3000 and 4000 Hz; 5 db at 1000 
Hz) for pure tone thresholds.  For speech audiometry, speech 
recognition ability of 88 percent in the right ear did meet 
the requirements of 38 C.F.R. § 3.385 for hearing loss 
disability, but speech recognition ability of 96 percent in 
the left ear did not.  In addition, however, type A 
tympanograms obtained for both ears indicated normal middle 
ear function; inter-test reliability was considered good.  
Moreover, the examiner indicated that the test results 
indicate hearing was within normal limits for both ears; no 
diagnosis was made in relation to the veteran's complaint of 
tinnitus.  Other than the June 2002 VA C&P audio examination, 
there is no post-service medical evidence related to the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In the absence of evidence that the 
veteran has either tinnitus or a bilateral hearing loss 
disability in the left ear, as defined in 38 C.F.R. § 3.385, 
service connection is not warranted for these claimed 
disabilities.  See 38 C.F.R. § 3.303.  It is questionable 
whether the speech recognition ability of 88 percent in the 
right ear, reported in June 2002, is accurate, given that the 
examiner specifically stated that test results indicate that 
hearing is normal for both ears.  Even if the speech 
recognition score is accurate, however, the record does not 
contain competent evidence to link any right ear hearing loss 
disability that might exist to the veteran's active military 
service.  Therefore, the record does not support granting 
service connection for right ear hearing loss.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning her claims for service 
connection prior to the issuance of the rating decisions that 
are the subject of this appeal.  The issues, however, were 
remanded in August 2004 in order to effect compliance with 
the duties to notify and assist.  Pursuant to the remand, the 
veteran was advised of the necessary evidence to substantiate 
a claim for service connection; that the RO would assist her 
in obtaining additional information and evidence; of the 
responsibilities on both her part and VA's in developing the 
claims; and of the need to send any evidence in her 
possession that pertains to the claims.  See September 2005 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  

The Board also acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide such notice, 
as her claims for service connection are being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and private medical records 
have been obtained and she was given several appropriate VA 
examinations in connection with her claims.  Several 
subsequent examinations were scheduled for the veteran in 
September 2005, but she declined to attend.  See May 2006 VA 
Form 119.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for residuals of venous angioma in the 
left hemisphere, to include an upper motor neuron lesion, is 
denied.  

Service connection for a conversion disorder, claimed as 
nervous condition, headaches and sleep problems, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral eye disability is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


